PD-1492-15
                                                 IN    THE
                               TEXAS    COURT    OF    CRIMINAL       APPEALS
                                           AUSTIN,          TEXAS

Jesus Alejandro Rodriguez                              §           THIRTEENTH COURT OF APPEALS
                                                       §
v.                                                     §            APPEAL NO. 13-1 3-00572-CR              "' *
                                                       §                                   RECEf^C m
The State of Texas                                     §             TR.CT.NO. 201 2-g^> il$ gft|j$i\!AL AFrEAlS

                                                                                             NfW 18 2015
                                MOTION FOR EXTENSION OF TIME                                 "uv

                   IN    FILING      PETITION        FOR    DISCRETIONARY       REVIEW
                                                                                         Abe!Acosta,Cleit
       Pursuant to Tex.R.App•Proc.                         10 .5(b)(1),(3) , Jesus       Alejandro

Rodriguez,         Appellant,          files this Motion for Extension of                  Time...,

and   in support of             this Motion he             shows:

A.    The    deadline          for   filing     the    Petition for          Discretionary      Review

      will    be    on    November       21,    2015,       as   the Thirteenth      Court of Appeals

      AFFIRMED the trial court•s judgment in Appeal No. 13-1 3f0|O|5[7;25-J\J
                                                                                      COURT OF CRIMINAL APPEALS
      CR,    styled       'Jesus Alejandro             Rodriguez v.          The State of Texas,

      on October. 22, 2015.
                                                                                             r:v 18J 2015
                                                                                             [—'
B.    The Appellant respectfully requests an extension of sLx^y^^&ggl^ Clerk
      days,    along with the original thirty (30)                            days, which would

      extend the deadline to                   January 20,          2015,    ninety (90)   days

      total to complete the petition and.have it                               properly filed.

C.    Applicant is proceeding Pro                      Se,       and is not a licensed Bar

      member.       He    is    limited to       a    max    13 hours       a week   (2 hours    and

      k5    minutes on Monday-Thursday,                      and 2 hours on Friday)          in the

      unit's law library.                More often than not,                count will clear late

      and/or the unit will be short of                            staff,    which means less time

      Appellant would have in the unit's law library,                                which means

      less time          Appellant would have to                   research and perfect his

      appeal/petition.




                                                 1    of     2
D. No previous extension has               been granted or requested regarding

      the    matter    in    question   from   this       Court.

                                     PRAYER    FOR       RELIEF


        Wherefore premise having been considered, Appellant

respectfully requests and prays that this Court grant his Motion

for Extension of Time.in Filing Petition for Discretionary Review
and    any other relief to           which he       is   entitled to.

                                                          Executed on    November   k,    2015.
Respectfully          Submitted,

/s/ Jesus Alejandro Rodriguez
Jesus       Alejandro       Rodriguez
TDCJ-ID      #1884429
Mark W.      Stiles Unit
3060    FM    3514
Beaumont ,.Texas         77705




                                   CERTIFICATE      OF    SERVICE


        Pursuant to Tex .R.App.Proc . 2, Appellant respectfully requests

this Court to suspend Rules 6.3, 9.3,                      and 9.5 as Appellant is an

incarcerated pro se movant and this unit does not provide or allow

the    inmates to make copies of any documents for                      any reason.      So

since he is restricted from making copies of documents on                           this

unit, he respectfully requests to suspendthe above-mentioned rules

to    foward copies to the other party and the Court.



/s/ Jesus Alejandro Rodriguez
Jesus    Alejandro       Rodriguez

                                        DECLARATION


        I hereby declare under penalty of perjury that the foregoing

Motion      to   be   true   and   correct.


/s/ Jesus Alejandro Rodriguez
Jesus    Alejandro       Rodriguez


                                           2   of    2